Exhibit 10.2
ASSUMPTION AND GENERAL AMENDMENT AGREEMENT
     This Assumption and General Amendment Agreement (this “Agreement”) is made
as of February 25, 2009, by and between Weatherford International Ltd., an
exempted company incorporated with limited liability under the laws of Bermuda
(“Weatherford Bermuda”), and Weatherford International Ltd., a joint stock
company registered in Switzerland, canton of Zug (“Weatherford Switzerland”).
RECITALS
     WHEREAS, the boards of directors of Weatherford Bermuda and Weatherford
Switzerland have previously approved a series of transactions to be effected
pursuant to a share exchange agreement (the “Exchange Agreement”) and by way of
a scheme of arrangement in accordance with the laws of Bermuda and Switzerland,
pursuant to which Weatherford Switzerland will become the parent holding company
of Weatherford Bermuda as a result of the remittance of Weatherford
Switzerland’s registered shares (“Registered Shares”) in exchange for
Weatherford Bermuda common shares (“Common Shares”) (such transactions are
collectively referred to as the “Redomestication”);
     WHEREAS, in accordance with Swiss law, the Redomestication will become
effective at the time that the Swiss Register of Commerce registers the capital
increase of the Company, as contemplated in connection with the Redomestication
(the “Effective Time”);
     WHEREAS, each of Weatherford Bermuda and Weatherford International, Inc., a
Delaware corporation and wholly-owned indirect subsidiary of Weatherford Bermuda
(“Weatherford Delaware”) (i) maintains and sponsors those certain equity
compensation-related plans, and certain other plans, agreements, awards and
arrangements listed on Exhibit A hereto (collectively, the “Assumed Stock
Plans”), providing for the grant or award to its directors, officers and
employees and other persons of (a) options, restricted shares or other rights to
purchase or receive Common Shares or (b) the right to receive benefits or other
amounts by reference to Common Shares (individually, an “Assumed Stock Award”
and collectively, the “Assumed Stock Awards”), and (ii) maintains and sponsors
those certain equity compensation-related plans, and certain other plans,
agreements, awards and arrangements listed on Exhibit B hereto (collectively,
the “Other Stock Plans”), providing for the grant or award to its directors,
officers and employees and other persons of (a) options, restricted shares or
other rights to purchase or receive Common Shares or (b) the right to receive
benefits or other amounts by reference to Common Shares (individually, an “Other
Stock Award” and collectively, the “Other Stock Awards”);
     WHEREAS, Weatherford Bermuda has previously entered into those certain
employment agreements listed on Exhibit C hereto (collectively, the “Assumed
Employment Agreements”);
     WHEREAS, Weatherford Delaware has previously entered into those certain
employment agreements listed on Exhibit D hereto (collectively, the “Other
Employment Agreements”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection with the Redomestication and pursuant to the
Exchange Agreement, Weatherford Switzerland desires (i) to assume and adopt the
Assumed Stock Plans and the Assumed Stock Awards, and to issue or cause to be
issued Registered Shares (from Weatherford Switzerland or through one of its
subsidiaries) in lieu of Common Shares being issued in connection with such
Assumed Stock Plans and Assumed Stock Awards, (ii) to assume the obligations of
Weatherford Bermuda to issue or cause to be issued Registered Shares (from
Weatherford Switzerland or through one of its subsidiaries) in lieu of Common
Shares being issued in connection with the Other Stock Plans and the related
Other Stock Awards, but not assume the Other Stock Plans or Other Stock Awards,
(iii) to assume and adopt the Assumed Employment Agreements, and (iv) the Other
Employment Agreements to be amended such that references to Weatherford Bermuda
are replaced with references to Weatherford Switzerland.
     NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, at
and as of the Effective Time:
1. Pursuant to the terms of this Agreement and the Exchange Agreement,
Weatherford Bermuda hereby assigns to Weatherford Switzerland, and Weatherford
Switzerland hereby accepts from Weatherford Bermuda and hereby assumes, the
Assumed Stock Plans and the related Assumed Stock Awards and the rights and
obligations of Weatherford Bermuda under the Assumed Stock Plans and Assumed
Stock Awards. As a result of such assignment and assumption, Weatherford
Switzerland will be the sponsor of the Assumed Stock Plans and Registered Shares
will be issued under the Assumed Stock Plans in lieu of Common Shares being
issued thereunder.
2. Pursuant to the terms of this Agreement and the Exchange Agreement,
Weatherford Bermuda hereby assigns to Weatherford Switzerland, and Weatherford
Switzerland hereby accepts from Weatherford Bermuda and hereby assumes, the
obligations to issue or cause to be issued, Registered Shares in connection with
the Other Stock Plans and related Other Stock Awards. As a result of such
assignment and assumption, Weatherford Switzerland will issue or cause to be
issued Registered Shares (from Weatherford Switzerland or through one of its
subsidiaries) in lieu of Common Shares being issued in connection with such
Other Stock Plans and Other Stock Awards.
3. Pursuant to the terms of this Agreement and the Exchange Agreement,
Weatherford Bermuda hereby assigns to Weatherford Switzerland, and Weatherford
Switzerland hereby accepts and assumes from Weatherford Bermuda, the Assumed
Employment Agreements, including the rights and obligations of Weatherford
Bermuda thereunder. The registered address of Weatherford Switzerland for
purposes of the Assumed Employment Agreements is Alpenstrasse 15, 6300 Zug,
Switzerland.
4. To the extent any Assumed Stock Plan, Assumed Stock Award, Other Stock Plan
or Other Stock Award (each, a “Benefit Document”, and collectively, the “Benefit
Documents”) provides for the issuance, acquisition, holding or purchase of, or
otherwise relates to or references, Common Shares, then, pursuant to the terms
hereof and thereof, such Benefit

 



--------------------------------------------------------------------------------



 



Document is hereby amended to provide for the issuance, acquisition, purchase or
holding of, or otherwise relate to or reference, Registered Shares (or benefits
or other amounts determined in accordance with the Benefit Documents).
5. All references in the Assumed Stock Plans and Assumed Stock Awards to
Weatherford Bermuda or its predecessors are hereby amended to be references to
Weatherford Switzerland. Only with respect to the obligations to issue Common
Shares, all references in the Other Stock Plans and Other Stock Awards to
Weatherford Bermuda or its predecessors are hereby amended to be references to
Weatherford Switzerland. All references in the Assumed Employment Agreements and
the Other Employment Agreements to Weatherford Bermuda or its predecessors are
hereby amended to be references to Weatherford Switzerland; no other changes or
amendments are hereby made to the Other Employment Agreements.
6. All outstanding Assumed Stock Awards and Other Stock Awards or any other
benefits available which are based on Common Shares and which have been granted
under the Assumed Stock Plans or Other Stock Plans (including, as applicable,
any Common Shares exchanged in connection with the Redomestication) shall remain
outstanding pursuant to the terms hereof and thereof.
7. Each Assumed Stock Award and each Other Stock Award shall, pursuant to the
terms hereof and thereof, be exercisable, issuable, held, available or vest upon
the same terms and conditions as under the applicable Benefit Document, except
that upon the exercise, issuance, holding, availability or vesting of such
Assumed Stock Awards or Other Stock Awards, as applicable, Registered Shares are
hereby issuable or available, or benefits or other amounts determined, in lieu
of Common Shares.
8. Each Assumed Stock Award and Other Stock Award that is a stock option (i) is
hereby assumed by Weatherford Switzerland, or (ii) the obligations thereunder
are hereby assumed by Weatherford Switzerland, as applicable, in such manner
that Weatherford Switzerland would be a corporation “assuming a stock option in
a transaction to which section 424(a) applies” within the meaning of Section 424
of the Internal Revenue Code of 1986, as amended (the “Code”), were Section 424
of the Code applicable to such Assumed Stock Award or Other Stock Award, with
regard to the requirements of Treasury Regulation Section 1.424-1(a)(5)(iii) for
options that are intended to qualify under Section 422 of the Code, and with
regard to the requirements of Treasury Regulation Section 1.409A-1(b)(5)(v)(D)
for other options.
9. The parties hereto acknowledge that the benefit and other plans (and the
obligations to issue Common Shares provided therein) of Weatherford Bermuda,
Weatherford Delaware or any of their affiliates that are not listed on
Exhibit A, Exhibit B, or Exhibit C are not assigned to or assumed or otherwise
adopted by Weatherford Switzerland as provided hereby. For the avoidance of
doubt, the Other Employment Agreements are not being assumed by Weatherford
Switzerland.

 



--------------------------------------------------------------------------------



 



10. Subject to the terms of this Agreement, as amended hereby, each Benefit
Document is specifically ratified and reaffirmed by Weatherford Switzerland.
11. This Agreement will be effective immediately prior to the Effective Time
subject to effective completion of the Redomestication by the Effective Time.
(Remainder of page intentionally blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement, which may
be executed in multiple counterparts, but when taken together make one and the
same instrument, as of the date first set forth above.
WEATHERFORD INTERNATIONAL LTD.
a Bermuda exempted company

     
By:
  /s/ Burt M. Martin
 
   
Name:
  Burt M. Martin
 
   
Title:
  Senior Vice President
 
   

WEATHERFORD INTERNATIONAL LTD.
a joint stock company registered in Switzerland

     
By:
  /s/ Burt M. Martin
 
   
Name:
  Burt M. Martin
 
   
Title:
  Director
 
   

Solely for purposes of the last sentence of Section 5, Weatherford
International, Inc. also executes this Agreement.
WEATHERFORD INTERNATIONAL, INC.
a Delaware corporation

     
By:
  /s/ Burt M. Martin
 
   
Name:
  Burt M. Martin
 
   
Title:
  Senior Vice President
 
   

[Signature page to Stock Plan Assumption and General Amendment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumed Stock Plans
1. Weatherford International Ltd. Non-Employee Director Stock Option Agreements
2. Weatherford International Ltd. 2006 Omnibus Incentive Plan
3. Weatherford International Ltd. Restricted Share Plan
4. Weatherford International, Inc. 1998 Employee Stock Option Plan

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Other Stock Plans
1. Weatherford International, Inc. Executive Deferred Compensation Stock
Ownership Plan
2. Weatherford International, Inc. Foreign Executive Deferred Compensation Stock
Plan
3. Weatherford International Ltd. Deferred Compensation Plan for Non-Employee
Directors

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Weatherford International Ltd.
Assumed Employment Agreements
1. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Jessica Abarca
2. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Andrew P. Becnel
3. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and M. David Colley
4. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Bernard J. Duroc-Danner
5. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Stuart E. Ferguson
6. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Burt M. Martin
7. Amended and Restated Employment Agreement dated December 31, 2008, between
Weatherford International Ltd. and Keith R. Morley
8. Amended and Restated Employment Agreement effective as of December 31, 2008,
between Weatherford International Ltd. and James M. Hudgins
9. Amended and Restated Employment Agreement effective as of December 31, 2008,
between Weatherford International Ltd. and Carel W. Hoyer

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Weatherford International, Inc.
Other Employment Agreements
1. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Jessica Abarca
2. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Andrew P. Becnel
3. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and M. David Colley
4. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Bernard J. Duroc-Danner
5. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Stuart E. Ferguson
6. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Burt M. Martin
7. Employment Agreement effective as of January 1, 2009, between Weatherford
International, Inc. and Keith R. Morley
8. Employment Agreement effective as of February 9, 2009, between Weatherford
International, Inc. and James M. Hudgins
9. Employment Agreement effective as of February 9, 2009, between Weatherford
International, Inc. and Carel W. Hoyer

 